DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Also in line 8 of claim 1, it is unclear what is meant by “the surface opposite to the stimuli-providing portion in accordance with the temperature stimuli.”  It is clear from the specification that this means that the specific region is on the opposite side of the moisture absorbing portion, relative to the temperature stimuli.  However the claim can also be interpreted to mean that the specific region is opposite (opposed to) the temperature stimuli (in other words, facing it).  This should be clarified.  Claims 2-8 are rejected for depending from an indefinite parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016077967 A.
JP ‘967 teaches a humidity controller comprising a moisture absorbing portion (22) including a stimuli-responsive polymer with water affinity that changes reversibly in response to temperature stimuli, and a heater (26) that provides the temperature stimuli, wherein the absorbing portion (22) includes two gel sections (22c,22d) disposed on a surface facing away from the heater (figure 10), and wherein the two gel sections have mutually different stimuli response levels that can be changed by increasing the amount of a hydrophilic monomer in the gel (see claim 1, col. 9, line 60 to col. 10, line 12 of the English equivalent U.S. Patent No. 10,265,656).  These different absorbent materials will inherently also have different thermal conductivities because they have differing amounts of monomers.
Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose humidity control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl